PER CURIAM: *
Court-appointed counsel, Thomas A. Martin, moves for leave to withdraw and filed an Anders1 brief in support of his motion. GalieiaMoreno did not file a response. After review both of counsel’s brief and of the record, we conclude that no nonfrivolous issues remain for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the appeal is DISMISSED.2

 Pursuant to the 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under limited circumstances set forth in 5TH CIR. R. 47.5.4.


. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. See 5th Cir. R. 42.2.